Citation Nr: 0721217	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-37 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied a 
petition to reopen a final disallowed claim for service 
connection for chronic obstructive pulmonary disease (COPD). 

In October 2004, the veteran requested a hearing before the 
Board sitting at the RO, but he withdrew the request in March 
2005.  

In May 2006, the Board granted the petition to reopen the 
claim for service connection for COPD and remanded the claim 
for further development.  The claim is now before the Board 
for adjudication. 


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for a 
VA examination which was scheduled to evaluate his claimed 
disability and which was necessary to establish a 
relationship between the claimed disability and his period of 
active service.

2.  The veteran's COPD with bronchitis and asthma first 
manifested not earlier than April 1993 and is not related to 
any aspect of service including exposure to herbicides, 
artillery smoke, or white phosphorus smoke.  


CONCLUSION OF LAW

The criteria for service connection for COPD have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002), 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, VA sent correspondence in May 2002, August 2002, 
February 2004, June 2006, and August 2006; a rating decision 
in May 2004; and a statement of the case in September 2004.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the April 2007 supplemental statement of the 
case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations, although the veteran 
failed to report for an examination requested by the Board in 
May 2006.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The veteran served in Army artillery units including service 
in the Republic of Vietnam.  The veteran contends that his 
chronic obstructive pulmonary disease with bronchitis and 
asthma is related to exposure to herbicides, mustard gas, 
artillery smoke, and white phosphorus smoke in service.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247 (1999); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  The determination is based on an analysis 
of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999).

In addition, a veteran who served in the Republic of Vietnam 
between January 9, 1962, and May 7, 1975, is presumed to have 
been exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  Service connection based on herbicide 
exposure will be presumed for certain specified diseases that 
become manifest to a compensable degree within a specified 
period of time in the case of certain diseases.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The following diseases are associated with herbicide exposure 
for purposes of the presumption:  chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a) (2); 
38 C.F.R. § 3.309(e).

Claims based on Agent Orange exposure are unique in that 
entitlement is based on an analysis of scientific evidence, 
ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange 
Act of 1991 directed the Secretary of Veteran Affairs to 
enter into an agreement with the National Academy of Sciences 
(NAS) to review and summarize the scientific evidence 
concerning the association between exposure to herbicides 
used in support of military operations in the Republic of 
Vietnam during the Vietnam Era and each disease suspected to 
be associated with such exposure. 
 
Whenever the Secretary determines that a positive association 
exists between exposure of humans to an herbicide agent and a 
disease, the Secretary will publish regulations establishing 
presumptive service connection for that disease.  If the 
Secretary determines that a presumption of service connection 
is not warranted, he must publish a notice of that 
determination, including an explanation of the scientific 
basis for that determination.  The Secretary's determination 
must be based on consideration of NAS reports and all other 
sound medical and scientific information and analysis 
available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c).  
In response to six NAS reports (and a special interim 
report), the Secretary published notices of these 
determinations in January 1994, August 1996, November 1999, 
January 2001, June 2002, May 2003, and March 2005.  

In June 2007, the Secretary reiterated that there is no 
positive association between exposure to herbicides and any 
other condition for which he has not specifically determined 
that a presumption of service connection is warranted.  See 
72 Fed. Reg. 32,395 (June 12, 2007).  

Service medical records show no treatment for acute symptoms 
of exposure to herbicides or other airborne contaminants.  
The veteran sought treatment on one occasion in July 1966 for 
a sore throat, sore chest, and non-productive cough.  An 
examiner diagnosed a viral upper respiratory infection and 
prescribed medication.  There was no follow-up treatment.  In 
a May 1967 discharge physical examination, the veteran 
reported no history of asthma, shortness of breath, chest 
pain, or chronic cough, and the examiner noted no 
abnormalities of the chest and lungs.  

In April 1993, the veteran was hospitalized for five days at 
a VA facility for symptoms of shortness of breath and a 
nonproductive cough.  The examiner noted the veteran's 
reports of tobacco use of one to two packs per day since he 
was in active military service.  He noted that the veteran 
had been using an over-the-counter inhaler but had not 
received previous treatment for lung disease.  The attending 
physician noted abnormalities on a pulmonary function test 
and low arterial blood gases.  He diagnosed chronic 
obstructive pulmonary disease exacerbated by bronchitis.  A 
follow-up pulmonary function test in August 1993 showed a 
forced expiratory volume in one second (FEV-1) of 38 percent 
of predicted value and an FEV-1/Forced Vital Capacity (FVC) 
of 51 percent.  The test interpreter diagnosed severe 
obstructive pulmonary impairment. 

In February 1994, a VA examiner noted that the veteran had 
stopped working because of his lung condition but that he 
continued to smoke one-half pack of cigarettes per day.  

In December 2001, a VA examiner noted the veteran's reports 
of a recent hospitalization at a private facility for an 
episode of pneumonia. The examiner noted that it was the 
veteran's first visit to the clinic but that he had a history 
of emphysema and episodes of chest pain and shortness of 
breath especially after exertion.  The examiner continued the 
diagnosis of COPD.   Subsequent VA and private medical 
records show on-going examination and treatment for COPD 
including at least three hospitalizations from 2004 to 2005. 

In a September 2002, the veteran stated that he had been 
stationed at a base where aircraft were loaded with herbicide 
that was sprayed in the vicinity of his unit and its water 
supply.  In June 2004, the veteran stated that he had also 
been exposed to mustard gas. 

In November 2004, a VA examiner did not review the claims 
file but noted the veteran's reports of exposure to artillery 
and white phosphorus smoke in service.  He also noted that 
the veteran smoked two packs of cigarettes per day from 1967 
until quitting in 1991 and that he worked in a sawmill, on 
hay farms, and as a truck driver.  The veteran reported 4 to 
20 asthma attacks per day and was unable to walk more than 20 
feet before becoming short of breath but obtained some relief 
with rest and medication.  After review of pulmonary function 
tests and X-rays, the examiner continued the diagnosis of 
COPD.  He further stated that the veteran's current COPD was 
at least as likely as not related to tobacco use, exposure to 
substances in service, and exposure to substances as a 
logger, sawmill and farm worker, and truck driver.  The 
examiner did not discuss the specific in-service substances 
that he considered in his evaluation, the effects of degree 
and duration of exposure, or the contribution of non-service 
exposures to the causation and progress of the veteran's lung 
disease.  

In November 2005, a private physician who had previously 
treated the veteran in VA clinics noted that the veteran had 
a severe, if not end-stage, COPD.  


In May 2006, the Board remanded the claim for a VA examiner 
to review the entire claims file including service and 
personnel medical records, conduct an examination, and 
provide an assessment of  the relationship, if any, between 
the veteran's claimed exposure to herbicides, artillery and 
white phosphorous smoke, and mustard gas in service and the 
veteran's current COPD.  The examiner was requested to 
discuss the effect of each substance individually, the 
effects of the veteran's tobacco use and his occupational 
environment as a truck driver, farm worker, and logger, and 
state whether the veteran's COPD was caused by any exposure 
to herbicides, artillery, or white phosphorus smoke in 
service.  

Regrettably, the veteran failed to report for this 
examination scheduled in December 2006.  The Board 
acknowledges the veteran's advanced stage of lung disease, 
use of portable oxygen, and periodic exacerbations that 
require hospitalization.  Although the Board notes that his 
condition may affect his ability to travel on occasion, the 
veteran has not offered any information to explain the 
failure to report for an examination.  In May 2007, the 
veteran indicated that he had no further evidence to submit.  
Absent any information from the veteran, the Board concludes 
that his failure to report for the examination was without 
good cause.  When a claimant fails to report for an 
examination, the claim must be decided based on the evidence 
of record.  See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. 
App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 
311 (1992).

The Board concludes that the veteran has severe COPD with 
asthma and bronchitis. However, service connection is not 
warranted because there is insufficient medical evidence that 
his condition is related to exposure to airborne substances 
in service.  One physician in 2004 provided an opinion that 
the veteran's lung disease was likely related to exposure to 
substances in service as well as to tobacco use and to post-
service occupational environments.  This opinion has less 
probative value because it is insufficiently specific and 
includes both in-service and post-service factors without 
discrimination, evaluation of degree of exposure, or analysis 
of the relative risks of each substance.  In fact, the report 
did not even specifically identify the substances to which 
the veteran was exposed.  The physician did not review the 
claims folder, apparently using only the veteran's reports of 
the substances and degree of exposure.  The Board is not 
bound to accept medical opinions that are based on history 
supplied by the veteran, where that history is unsupported by 
the medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993).  The veteran's failure to report for an 
examination frustrated the Board's request for a more 
specific medical opinion.  

The Board places greater probative value on the aggregate 
record of treatment in and after service and on the identity 
and degree of exposure to various substances shown in the 
service personnel and medical records.  There is no evidence 
that the veteran was exposed to or treated for acute symptoms 
related to mustard gas.  There is no evidence that this gas 
was ever used in the Republic of Vietnam or at bases where 
the veteran performed service.  The veteran was likely 
exposed to gases from firing explosive and white phosphorus 
shells, but there is no evidence that he was injured by a 
shell detonation, or treated for acute symptoms of smoke 
inhalation during his one- year service with an artillery 
unit in Vietnam.  The veteran was treated on one occasion in 
service for a viral respiratory infection that required no 
follow-up treatment, and no chronic pulmonary conditions were 
noted on his discharge examination.  

Post-service medical records show that the veteran first 
received a diagnosis and medical treatment for COPD not 
earlier than 1993, more than 25 years after service.  The 
veteran was a moderate to heavy tobacco user during that time 
and was employed in environments subject to other atmosphere 
contaminants.  As there is no evidence of an acute injury or 
onset of disease in service or a continuity of symptoms for 
many years after service, direct service connection for 
exposure to substances in service resulting in COPD is not 
warranted.  

Finally, the veteran's lung diseases are not on the list of 
conditions for which presumptive service connection for 
exposure to herbicide is available.  Service personnel 
records do not indicate that the veteran handled herbicides 
nor does the veteran claim such exposure.  The Board 
acknowledges the veteran's reports that he served near 
sprayed areas and used an affected water supply.  His 
exposure to herbicides in service is presumed while in 
Vietnam.  However, he was not treated for any acute symptoms, 
and the available scientific evidence does not show a 
relationship between his degree of exposure and his current 
pulmonary condition.  COPD, bronchitis, and asthma have not 
been generally shown to be caused by exposure to herbicides.  
Without the specific medical assessment requested in May 
2006, the Board must conclude from the available record that 
the veteran's current pulmonary disease is not related to 
herbicides or any other aspect of service. 

Regrettably, the weight of the credible evidence demonstrates 
that the veteran's current COPD first manifested many years 
after service and is not related to his active service.  As 
the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for chronic obstructive pulmonary disease 
is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


